DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 12, and 22 have been amended. Claims 9, and 20 have been cancelled. Claims 1-8, 10-19, 21-22 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 11/14/2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. 112  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the usage of the term "predetermined period of time" in the context of the Lett reference as cited by the examiner is, in fact, a reference to the system of Lett having the ability to record data from a particular sensor at a particular time, or at a particular time and date and the cited section of Lett describes that "... a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time is an example of sensor data previously acquired in time that may further or alternatively be transmitted" - Applicant respectfully suggest that language is referring to a clip that was previously recorded at a particular point in time, not the clip may be stored for a predetermined period of time based on input received from an end user device as called for in independent claims 1 and 12 of the present application.
Examiner respectfully disagrees. According to [Col 2 lines 5-12] of Lett, a user input triggers the clips to be stored to a persistent memory. [Col 6: lines 40-45] states that persistent memory that stores the clips, based on a user selection, for a particular period of time. Whether the system automatically implements the feature or it is done manually by the user, the claim does not further specify this feature. The teaching above from Lett discloses a system that would store a clip for a particular period of time, based on a user selection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 12-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galvin (US 20120113265 A1) in view of Lett (US 9495860 B2).
Regarding claim 1, Galvin teaches a system configured to facilitate remote verification of alarm events by an end user, the system comprising a central station comprised of one or more physical computer processors (Fig. 3: computer 42) configured by computer readable instructions to: 
receive security video information from one or more cameras monitoring a location of interest (Fig. 1: 33); 
determine whether an alarm event has occurred for the location of interest (a motion detection event triggers an alarm for IP camera 3 and alarm delivery service 13 functions to send a message to scheduler 18 to initiate a media recording session. [0098]); and responsive to determining that an alarm event has occurred: 
cause electronic recording of one or more clips of security video information from the one or more cameras monitoring the location of interest, an individual clip comprising security video information from an individual camera for a period of time that corresponds to a time of the determined alarm event (a motion detection event triggers an alarm for IP camera 3 and alarm delivery service 13 functions to send a message to scheduler 18 to initiate a media recording session [0098].); 
cause a user device associated with the end user, wherein the user device is distinct from the central station (Fig. 3: client station remote; a fully functional IP client station is implemented in a smart phone application allowing a user to fully interact with network video recorder and video devices. [0112]), to present, a selectable list of the one or more clips (Alarms are displayed in rows of alarm panel GUI 310 with columns indicating event type 312, site name 314, camera 316, event time 317, a set of selectors for live video 318, a set of selectors for playback video 319, and a set of delete buttons 320 [0130].) to the end user for review, wherein an individual live streaming image is associated with an individual camera (A camera tour displays a set of live video streams from a set of cameras in the set of video panels [0147]. Fig. 14), and wherein the selectable list of clips and the live streaming images are presented to the end user at the same time in a single view of a graphical user interface displayed by the user device associated with the end user (Figs. 14-16);-2-4846-7651-1595.v1 BRITTON - 14/684,172 
Galvin does not explicitly teach the following limitations, however, in an analogous art, Lett teaches 
cause the user device associated with the end user to present, live streaming images from the one or more cameras (a method embodiment further comprises generating a live video feed acquired by the closed-circuit camera system [Col 2 line 62- Col 3 line 3] & Fig. 5 608 closed-circuit camera feed along with alarm); 
responsive to determining that an alarm event has occurred: 
Attorney Docket No.: 074973-0437480facilitate determination by the end user of whether the determined alarm event is a false alarm event or a verified alarm event based on the clips and the live streaming images (For example, sensor data received is a live security camera feed, such as a feed from a closed circuit camera connected to a home automation system over a wired or wireless network. A "live" security camera feed is an example of home automation data or information currently or instantly being acquired in time. Optionally, a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time is an example of sensor data previously acquired in time that may further or alternatively be transmitted. Other examples are possible. [Col 6: lines 37-47]); and 
facilitate communication of verification information that indicates the determination by the end user of whether the determined alarm event is a false alarm event or a verified alarm event from the user device (Fig. 6-8)
and receive input from the end user via the user device to direct the system to store, for a predetermined period of time, one or more of the clips in the selectable list (input to confirm the possible alarm event includes input specifying whether to record the sensor data, such as by storing the data to persistent memory. [Col 2 lines 5-12]) (Optionally, a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time [Col 6: lines 40-45]).
It would have been obvious for a person with ordinary skill in the art, before the effective filling date of the invention, to take the teachings of Lett and apply them to Galvin. One would motivated as such to minimize or eliminate false alarm events that generate a security or emergency service response.

Regarding claim 2, Galvin in view of Lett teaches the system of claim 1. Galvin teaches the one or more physical computer processors are configured such that determining whether an alarm event has occurred for the location of interest includes receiving an indication that an alarm event has occurred from a security system monitoring the location of interest (a motion detection event triggers an alarm for IP camera 3).  

Regarding claim 3, Galvin in view of Lett teaches the system of claim 1. Galvin teaches the one or more physical computer processors are configured such that determining whether an alarm event has occurred for the location of interest includes: determining one or more alarm event parameters based on the security video information from the one or more cameras (Fig. 25: At step 740, NVR 701 sets up motion detection in camera 702 by communicating motion related parameters including at least the motion area and motion detection sensitivity.); obtaining alarm event criteria that describe alarm events at the location of interest (Alarms are displayed in rows of alarm panel GUI 310 with columns indicating event type 312 [130]); and detecting an alarm event responsive to one or more alarm event parameters satisfying one or more alarm event criteria (At step 740, NVR 701 sets up motion detection in camera 702 by communicating motion related parameters including at least the motion area and motion detection sensitivity [0123].).  

Regarding claim 4, Galvin in view of Lett teaches the system of claim 1. Galvin teaches non-transient electronic storage configured to store the one or more clips of security video information (video streams are stored in the media database and event /alarm transactions are stored in the SQL database via the mass storage device on the SATA port [0030].).-3-4846-7651-1595.v1 BRITTON - 14/684,172 Attorney Docket No.: 074973-0437480  

Regarding claim 5, Galvin in view of Lett teaches the system of claim 1. Lett teaches the one or more physical computer processors are configured such that at least one clip includes security video information from a period of time that includes the time of the determined alarm event (generating a video feed acquired by the closed-circuit camera system over a predetermined time period before or after the possible alarm event. [Col 2 line 62- Col 3 line 3]). The same motivation for combining Galvin in view of Lett used in claim 1 is applicable to claim 5.

Regarding claim 6, Galvin in view of Lett teaches the system of claim 1. Galvin teaches the one or more physical computer processors are configured such that the live streaming images presented to the end user are streaming images from the one or more cameras (A camera tour displays a set of live video streams from a set of cameras in the set of video panels. A camera tour skips any offline cameras while displaying [0147].).
 
Regarding claim 7, Galvin in view of Lett teaches the system of claim 1. Galvin teaches the one or more physical computer processors are configured such that the live streaming images presented to the end user are images updated responsive to requests from the end user (Fig. 16: a set of selectors for live video 318,).  

Regarding claim 10, Galvin in view of Lett teaches the system of claim 1. Lett teaches the one or more physical computer processors are configured to allow the end user to direct electronic storage of one or more of the live streaming images (input to confirm the possible alarm event includes input specifying whether to record the sensor data, such as by storing the data to persistent memory. [Col 2 lines 5-12]) for a predetermined period of time (Optionally, a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time [Col 6: lines 40-45]). The same motivation for combining Galvin in view of Lett used in claim 1 is applicable to claim 10.

Regarding claim 12, Galvin teaches a method for facilitating remote verification of alarm events by an end user, the method comprising 
Receiving by a central station (Fig. 3: computer 42): security video information from one or more cameras monitoring a location of interest (Fig. 1: 33); 
determining whether an alarm event has occurred for the location of interest (a motion detection event triggers an alarm for IP camera 3 and alarm delivery service 13 functions to send a message to scheduler 18 to initiate a media recording session. [0098]); and responsive to determining that an alarm event has occurred: 
causing electronic recording of one or more clips of security video information from the one or more cameras monitoring the location of interest, an individual clip comprising security video information from an individual camera for a period of time that corresponds to a time of the determined alarm event (a motion detection event triggers an alarm for IP camera 3 and alarm delivery service 13 functions to send a message to scheduler 18 to initiate a media recording session [0098].); 
causing a user device associated with the end user, wherein the user device is distinct from the central station (Fig. 3: client station remote; a fully functional IP client station is implemented in a smart phone application allowing a user to fully interact with network video recorder and video devices. [0112]), to present, a selectable list of the one or more clips (Alarms are displayed in rows of alarm panel GUI 310 with columns indicating event type 312, site name 314, camera 316, event time 317, a set of selectors for live video 318, a set of selectors for playback video 319, and a set of delete buttons 320 [0130].) to the end user for review, wherein an individual live streaming image is associated with an individual camera (A camera tour displays a set of live video streams from a set of cameras in the set of video panels [0147]. Fig. 14), and wherein the selectable list of clips and the live streaming images are presented to the end user at the same time in a single view of a graphical user interface displayed by the user device associated with the end user (Figs. 14-16);-2-4846-7651-1595.v1 BRITTON - 14/684,172 
Galvin does not explicitly teach the following limitations, however, in an analogous art, Lett teaches 
causing the user device associated with the end user to present, live streaming images from the one or more cameras (a method embodiment further comprises generating a live video feed acquired by the closed-circuit camera system [Col 2 line 62- Col 3 line 3] & Fig. 5 608 closed-circuit camera feed along with alarm); 
responsive to determining that an alarm event has occurred: 
Attorney Docket No.: 074973-0437480facilitating determination by the end user of whether the determined alarm event is a false alarm event or a verified alarm event based on the clips and the live streaming images (For example, sensor data received is a live security camera feed, such as a feed from a closed circuit camera connected to a home automation system over a wired or wireless network. A "live" security camera feed is an example of home automation data or information currently or instantly being acquired in time. Optionally, a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time is an example of sensor data previously acquired in time that may further or alternatively be transmitted. Other examples are possible. [Col 6: lines 37-47]); and 
facilitating communication of verification information that indicates the determination by the end user of whether the determined alarm event is a false alarm event or a verified alarm event from the user device (Fig. 6-8)
and receiving input from the end user via the user device to direct the system to store, for a predetermined period of time, one or more of the clips in the selectable list (input to confirm the possible alarm event includes input specifying whether to record the sensor data, such as by storing the data to persistent memory. [Col 2 lines 5-12]) (Optionally, a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time [Col 6: lines 40-45]).
It would have been obvious for a person with ordinary skill in the art, before the effective filling date of the invention, to take the teachings of Lett and apply them to Galvin. One would motivated as such to minimize or eliminate false alarm events that generate a security or emergency service response.

Regarding claim 13, Galvin in view of Lett teaches the method of claim 12. Galvin teaches determining whether an alarm event has occurred for the location of interest includes receiving an indication that an alarm event has occurred from a security system monitoring the location of interest (a motion detection event triggers an alarm for IP camera 3).  

Regarding claim 14, Galvin in view of Lett teaches the method of claim 12. Galvin teaches determining whether an alarm event has occurred for the location of interest includes: determining one or more alarm event parameters based on the security video information from the one or more cameras (Fig. 25: At step 740, NVR 701 sets up motion detection in camera 702 by communicating motion related parameters including at least the motion area and motion detection sensitivity.); obtaining alarm event criteria that describe alarm events at the location of interest (Alarms are displayed in rows of alarm panel GUI 310 with columns indicating event type 312 [130]); and detecting an alarm event responsive to one or more alarm event parameters satisfying one or more alarm event criteria (At step 740, NVR 701 sets up motion detection in camera 702 by communicating motion related parameters including at least the motion area and motion detection sensitivity [0123].).  

Regarding claim 15, Galvin in view of Lett teaches the method of claim 12. Galvin teaches storing the one or more clips of security video information (video streams are stored in the media database and event /alarm transactions are stored in the SQL database via the mass storage device on the SATA port [0030].).-3-4846-7651-1595.v1 BRITTON - 14/684,172 Attorney Docket No.: 074973-0437480  

Regarding claim 16, Galvin in view of Lett teaches the method of claim 12. Lett teaches wherein at least one clip includes security video information from a period of time that includes the time of the determined alarm event (generating a video feed acquired by the closed-circuit camera system over a predetermined time period before or after the possible alarm event. [Col 2 line 62- Col 3 line 3]). The same motivation for combining Galvin in view of Lett used in claim 12 is applicable to claim 16.

Regarding claim 17, Galvin in view of Lett teaches the method of claim 12. Galvin teaches wherein the live streaming images presented to the end user are streaming images from the one or more cameras (A camera tour displays a set of live video streams from a set of cameras in the set of video panels. A camera tour skips any offline cameras while displaying [0147].).
 
Regarding claim 18, Galvin in view of Lett teaches the method of claim 12. Galvin teaches wherein the live streaming images presented to the end user are images updated responsive to requests from the end user (Fig. 16: a set of selectors for live video 318,).  

Regarding claim 21, Galvin in view of Lett teaches the method of claim 12. Lett teaches allowing the end user to direct electronic storage of one or more of the live streaming images (input to confirm the possible alarm event includes input specifying whether to record the sensor data, such as by storing the data to persistent memory. [Col 2 lines 5-12]) for a predetermined period of time (Optionally, a clip or segment of a security camera feed that is recorded or stored to a persistent memory location for a particular period of time [Col 6: lines 40-45]). The same motivation for combining Galvin in view of Lett used in claim 12 is applicable to claim 16.

Claims 8, 11, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galvin in view of Lett further in view of Naidoo (US 20030062997 A1).
Regarding claim 8, Galvin in view of Lett teaches the system of claim 1.
Naidoo teaches the one or more physical computer processors are configured such that the live streaming images presented to the end user are updated up to about five times per second (alarm video is transmitted at least 3 frames per second [0036].). It would have been obvious for a person with ordinary skill in the art, before the effective filling date of the invention, to take the teachings of Naidoo and apply them to Galvin in view of Lett. One would be motivated as such the incidence of false alarm being reported to the authorities is reduced, and the response effectiveness of the authorities is improved (Naidoo: [0032]).

Regarding claim 11, Galvin in view of Lett teaches the system of claim 1. 
Naidoo teaches the one or more physical computer processors are further configured, responsive to determining that an alarm event has occurred, to generate live streaming image information for the one or more cameras (Such a security system is suited for residential homes, but may also find use with schools, nursing homes, hospitals, businesses or any other location in which real-time information may be useful in obtaining adequate response upon the occurrence of alarm conditions. [0027]), and then cause the user device associated with the end user to present the live streaming images from the one or more cameras based on the generated live streaming image information (Upon detection of an alarm condition, security gateway 115 captures video (usually through an attached video camera 112) of the target site, and sends the video to security system server 131 in real time. [0028]). 
It would have been obvious for a person with ordinary skill in the art, before the effective filling date of the invention, to take the teachings of Naidoo and apply them to Galvin in view of Lett. One would be motivated as such the incidence of false alarm being reported to the authorities is reduced, and the response effectiveness of the authorities is improved (Naidoo: [0032]).

Regarding claim 19, Galvin in view of Lett teaches the method of claim 12.
Naidoo teaches the live streaming images presented to the end user are updated up to about five times per second (alarm video is transmitted at least 3 frames per second [0036].). It would have been obvious for a person with ordinary skill in the art, before the effective filling date of the invention, to take the teachings of Naidoo and apply them to Galvin in view of Lett. One would be motivated as such the incidence of false alarm being reported to the authorities is reduced, and the response effectiveness of the authorities is improved (Naidoo: [0032]).

Regarding claim 22, Galvin in view of Lett teaches the method of claim 12. 
Naidoo teaches responsive to determining that an alarm event has occurred, generating live streaming image information for the one or more cameras (Such a security system is suited for residential homes, but may also find use with schools, nursing homes, hospitals, businesses or any other location in which real-time information may be useful in obtaining adequate response upon the occurrence of alarm conditions. [0027]), and causing the user device associated with the end user to present the live streaming images from the one or more cameras based on the generated live streaming image information (Upon detection of an alarm condition, security gateway 115 captures video (usually through an attached video camera 112) of the target site, and sends the video to security system server 131 in real time. [0028]). 
It would have been obvious for a person with ordinary skill in the art, before the effective filling date of the invention, to take the teachings of Naidoo and apply them to Galvin in view of Lett. One would be motivated as such the incidence of false alarm being reported to the authorities is reduced, and the response effectiveness of the authorities is improved (Naidoo: [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486